DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kris Lange (Reg. No. 68084) on 02/23/2022.The application has been amended as follows: 

1. (Currently Amended) A machine-implemented method for use at a destination node for transferring data from a source node, the method comprising:
generating a stream-level degree of freedom (DoF) window for a data stream;
establishing one or more connections with the source node, each connection of the one or more connections is associated with one of one or more network paths between the source node and the destination node;
generating one or more connection-level DoF windows for the one or more connections;
sending to the source node a request for the data stream, the request specifying at least a number of DoFs or frames to be transmitted across 
receiving one or more coded frames through the data stream over the one or more connections;
in response to receiving the one or more coded frames:
removing one or more frames from the stream-level or from the one or more connection-level DoF windows;
monitoring performance metrics for the data stream and for the one or more network paths; and
based on the monitoring, sending another request to the source node to change a size of a stream-level DoF window and a size of an at least one connection-level DoF window used by source node to generate coded frames; and
sending to the source node a plurality of DoF acknowledgement (ACKs), wherein the plurality of DoFs ACKs include at least one stream-level DoF ACK and at least one connection-level DoF ACK, wherein at least one of the plurality of DoF ACKs is included within the request for the data stream. 

2–3. (Canceled)


4. (Original) The method of claim 1, wherein the coded frames are coded by the source node using random linear network coding (RLNC) or a structured code.

5. (Previously Presented) The method of claim 1, wherein the another request specifics at least one of the following to be used by the source node: 
a stream-level code rate,
a maximum stream-level DoF window size,
a path-level code rate,
a connection-level code rate, or
a maximum connection-level DoF window size.

6. (Previously Presented) The method of claim 1, wherein the another request specifies at least one of the following actions to be performed by the source node: 
creating redundancy for a specific range,
creating redundancy for a subset of frames,
modifying a code rate,
modifying a source-level DoF window size,
establishing a connection,
terminating a connection,
establishing a path, or
terminating a path.

7. (Previously Presented) The method of claim 1, wherein the performance metrics include stream-level, path-level, or connection-level performance metrics computed or collected by the destination node.

8–9. (Canceled)

10. (Original) The method of claim 1, comprising decoding the one or more coded frames at a decoding stage associated with one of the one or more connections.

11. (Previously Presented) The method of claim 1, wherein the another request specifies coded or non-coded paths to be used by the source node.
12. (Currently Amended) A machine-implemented method for use at a source node for transferring data to a destination node, the method comprising:
generating a stream-level degree of freedom (DoF) window for a data stream;
establishing one or more connections with the destination node, each connection of the one or more connections is associated with one of one or more network paths between the source node and the destination node;
generating one or more connection-level DoF windows for the one or more connections;
receiving, from the destination node, a request for the data stream, the request specifying at least a number of DoFs or frames to be transmitted across 
in response to the request, generating and sending one or more coded frames through the data stream over the one or more connections, the generating of the one or more coded frames involving use of the stream-level DoF window and at least one of the one or more connection-level DoF windows;
receiving, from the destination node, another request to change a size of the stream-level DoF window and a size of at least one of the one or more connection-level DoF windows, the another received in response to the destination node monitoring performance metrics for the data stream and for the one or more network paths; 
in response to receiving the another request, changing the size of the stream-level DoF window and the size of the at least one of the one or more connection-level DoF windows; and
receiving, from the destination node, a plurality of DoF acknowledgement (ACKs), wherein the plurality of DoFs ACKs include at least one stream-level DoF ACK and at least one connection-level DoF ACK, wherein at least one of the plurality of DoF ACKs is included within the request for the data stream.

13. (Previously Presented) The method of claim 12, wherein the another request specifies at least one of the following quantities to be transmitted by the source node:
a stream-level number of DoFs or frames corresponding to the number of DoFs or frames to be transmitted for the stream,
a path-level number of DoFs or frames corresponding to the number of DoFs or frames to be transmitted across the network path,
a connection-level number of DoFs or frames,
wherein sending the one or more coded frames includes sending the stream-level, path-level, or connection-level number of DoFs or frames across each of the one or more connections.

14. (Canceled)

15. (Currently Amended) The method of claim [[14]] 12, comprising:
in response to receiving the plurality of ACKs, removing frames from the stream-level and connection-level DoF windows.

16. (Original) The method of claim 12, wherein generating the one or more coded frames comprises generating the one or more coded frames using random linear network coding (RLNC) or a structured code. 

17. (Previously Presented) The method of claim 12, wherein the request comprises a stream-level code rate, a path-level code rate, or a connection-level code rate, wherein generating and sending the one or more coded frames comprises generating the one or more coded frames according to the stream-level code rate, the path-level code rate, or the connection-level code rate.

18. (Previously Presented) The method of claim 12, wherein the another request comprises a maximum DoF window size.

19. (Previously Presented) The method of claim 18, comprising:
removing acknowledged decoded, received, or seen frames from the stream-level DoF window and the at least one of the one or more connection-level DoF windows; and
updating the maximum size of the stream-level DoF window or the at least one of the one or more connection-level DoF windows.

20. (Original) The method of claim 12, comprising encoding the one or more coded frames at an encoding stage associated with one of the one or more connections.

21. (Previously Presented) The method of claim 13, wherein the another request specifies coded or non-coded paths.

22. (Currently Amended) A device for use at a destination node for transferring data from a source node, the device comprising:
a processor; and
a non-volatile memory storing computer program code that when executed on the processor causes the processor to execute a process operable to:
generate a stream-level degree of freedom (DoF) window for a data stream;
establish one or more connections with the source node, each connection of the one or more connections is associated with one of one or more network paths between the source node and the destination node;
generate one or more connection-level DoF windows for the one or more connections;
send to the source node a request for the data stream, the request specifying at least a number of DoFs or frames to be transmitted across 
receive one or more coded frames through the data stream over the one or more connections;
in response to receiving the one or more coded frames:
remove one or more frames from the stream-level DoF window or from the one or more connection-level DoF windows;
monitor performance metrics for the data stream and for the one or more network paths; and
based on the monitoring, send another request to the source node to change a size of a stream-level DoF window and a size of an at least one connection-level DoF window used by source node to generate coded frames; and
send to the source node a plurality of DoF acknowledgement (ACKs), wherein the plurality of DoFs ACKs include at least one stream-level DoF ACK and at least one connection-level DoF ACK, wherein at least one of the plurality of DoF ACKs is included within the request for the data stream.

23. (Currently Amended) A device for use at a source node for transferring data to a destination node, the device comprising:
a processor; and
a non-volatile memory storing computer program code that when executed on the processor causes the processor to execute a process operable to:
generate a stream-level degree of freedom (DoF) window for a data stream;
establish one or more connections with the destination node, each connection of the one or more connections is associated with one of one or more network paths between the source node and the destination node;
generate one or more connection-level DoF windows for the one or more connections;
receive, from the destination node, a request for the data stream, the request specifying at least a number of DoFs or frames to be transmitted across ones of the 
in response to the request, generate and send one or more coded frames through the data stream over the one or more connections, the generating of the one or more coded frames involving use of the stream-level DoF window and at least one of the one or more connection-level DoF windows;
receive, from the destination node, another request to change a size of the stream-level DoF window and a size of at least one of the one or more connection-level DoF windows, the another received in response to the destination node monitoring performance metrics for the data stream and for the one or more network paths; 
in response to receiving the another request, change the size of the stream-level DoF window and the size of the at least one of the one or more connection-level DoF windows; and
receive, from the destination node, a plurality of DoF acknowledgement (ACKs), wherein the plurality of DoFs ACKs include at least one stream-level DoF ACK and at least one connection-level DoF ACK, wherein at least one of the plurality of DoF ACKs is included within the request for the data stream.

24. (Previously Presented) The method of claim 1, comprising sending to the source node a DoF acknowledgement (ACK) corresponding to a stream-level DoF ACK, a connection-level DoF ACK, or both a stream-level and a connection-level DoF ACK. 

25. (Previously Presented) The method of claim 12, comprising receiving from the destination node a DoF acknowledgement (ACK) corresponding to a stream-level DoF ACK, a connection-level DoF ACK, or both a stream-level and a connection-level DoF ACK.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “generating a stream-level degree of freedom (DoF) window for a data stream; each connection of the one or more connections is associated with more network paths between the source node and the destination node;
generating one or more connection-level DoF windows for the one or more connections; sending to the source node a request for the data stream, the request specifying at least a number of DoFs or frames to be transmitted across ones of the one or more connections and a number of DoFs or frames to be transmitted for the data stream; receiving coded frames through the data stream over the one or more connections; removing one or more frames from the stream-level or from the one or more connection-level DoF windows; monitoring performance metrics for the data stream and for the one or more network paths; and sending another request to the source node to change a size of a stream-level DoF window and a size of an at least one connection-level DoF window used by source node to generate coded frames; and
sending to the source node a plurality of DoF acknowledgement (ACKs), wherein the plurality of DoFs ACKs include at least one stream-level DoF ACK and at least one connection-level DoF ACK, wherein at least one of the plurality of DoF ACKs is included within the request for the data stream” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1, 12, 22 and 23. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468